Citation Nr: 1739807	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes.

2.  Entitlement to a compensable rating for residuals of bilateral hernia repair prior to January 3, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On her February 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  She withdrew her hearing request in a July 2012 statement.

In a July 2009 rating decision, the RO granted service connection for status post right surgical hammer toe correction with residual pain, scar and peri-incisional paresthesia, and assigned a noncompensable rating effective February 25, 2009.  In this rating decision, the RO also denied a compensable rating for status post bilateral hernia repair with scar.

During the pendency of the appeal, in an April 2012 rating decision, the RO increased the rating for the Veterans bilateral hernia residual disability to 10 percent, effective January 3, 2012.

In December 2014, the Board remanded the claims for further development and adjudicative action.  In May 2016, the Board denied increased ratings for both issues on appeal.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Veteran's representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's May 2016 decision with respect to the Board's denial of a higher initial rating for hammertoe correction surgery and denial of a compensable rating for bilateral hernia repair prior to January 3, 2012; the motion was granted by the Court the same month.  The May 2016 Board decision's determination regarding the rating for bilateral hernia repair from January 3, 2012 onward was not disturbed by the Joint Motion and Court Order, and that issue has not been returned to the Board for any further consideration.  (The May 2017 Joint Motion specifically states: "As Appellant no longer intends to pursue her appeal pertaining to a disability rating in excess of 10 percent for residuals of bilateral hernia repair from January 3, 2012, to the present, the parties respectfully request that the Court dismiss this claim.")

All prior Board actions and decisions in this case have been issued by Veterans Law Judges (VLJs) other than the undersigned; the case has now been reassigned to the undersigned VLJ for further appellate review.

In July 2017, the Veteran submitted new evidence in the form of two witness statements concerning her difficulties with pain in her toes.  This evidence was submitted along with the Veteran's signed waiver of her right to have the new evidence reviewed by the Agency of Original Jurisdiction (AOJ).  However, as the issue of entitlement to an initial compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes must be remanded to the AOJ for additional development for other reasons, the AOJ shall have the opportunity to review the new evidence during its readjudication of the claim.

The Board notes that the Veteran submitted a VA Form 21-22 in May 2016 (shortly after the Board issued the prior May 2016 decision), appointing a different representative in this case than that which represented the Veteran at the time of the Board's May 2016 decision.  The new representative is accordingly listed on the title page of this decision.

The issue of entitlement to an initial compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to January 3, 2012, the Veteran's service-connected residuals of bilateral inguinal hernia repair was not manifested by any true hernia protrusion or recurrence; the associated scarring was not deep, not involving an area of 144 square inches (929 sq. cm.) or greater, not involving painful or unstable scars at any ascertainable time during the period, nor any other compensable disabling effects.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of bilateral hernia repair for the period prior to January 3, 2012 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7802, 7804, and 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Hernia Residuals

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks assignment of a compensable disability rating for her service-connected residuals of bilateral hernia repair for the period prior to January 3, 2012.  This appeal arises from a February 2009 claim seeking an increased rating.  The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Accordingly, the Board's review and discussion shall particularly focus upon findings regarding the details and severity of the Veteran's residuals of bilateral hernia repair from February 2008 (one year prior to the filing of the claim on appeal) to the present.

For the period prior to January 3, 2012, the Veteran has been assigned a noncompensable rating for her hernia disability under Diagnostic Code 7338.  (Since January 3, 2012, the Veteran has been rated at 10 percent for residuals of bilateral hernia repair.)

The Veteran's service-connected bilateral inguinal hernia repair is rated under the provisions of Diagnostic Code 7338.  Under this regulatory provision, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small hernia, which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to the diagnostic code further provides: Add 10 percent for bilateral involvement, providing the second hernia is compensable; that is, when there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is rated normally and then 10 percent is added for the second hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (prior to this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008."  Accordingly, the new criteria apply to this appeal.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board must consider whether a higher rating is warranted under any other applicable Diagnostic Code or permitted combination of separate ratings under multiple Diagnostic Codes.

Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  In this case, notes to several of the applicable Diagnostic Codes expressly permit certain particular combinations of skin ratings as not violating the prohibition against pyramiding, with separate skin ratings assigned and combined with application of 38 C.F.R. § 4.25 in certain circumstances.  The Board must consider whether a combination of separate ratings under the pertinent skin disability Diagnostic Codes (generally, Diagnostic Codes 7800-7805) would be more favorable to the Veteran than assignment of a single rating under another applicable Diagnostic Code.

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  As the scarring at issue in this appeal is not located on the head, face, or neck, Diagnostic Code 7800 is inapplicable in this case.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  A 10 percent rating is provided for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches.  A 20 percent rating is provided for such a scar that encompasses an area or areas of at least 12 square inches but less than 72 square inches.  A 30 percent rating is provided for such a scar that encompasses an area or areas of at least 72 square inches but less than 144 square inches.  A 40 percent rating is provided for such a scar that encompasses an area or areas of 144 square inches or greater.  Note (1) of this Diagnostic Code provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

The revised criteria eliminated Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, disabling effects of scars not considered in a rating under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).  38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination reports.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Post-service VA treatment records do not address the severity Veteran's hernia residuals for rating purposes during the period on appeal.

An April 2009 VA examination report includes abdominal examination findings that showed no inguinal, ventral, or femoral hernia was present.  The examiner noted a level scar that measured approximately 16 centimeters by 0.2 centimeters on the Veteran's lower abdomen.  The diagnosis was changed from bilateral inguinal hernia to status post bilateral hernia with scar.  Regarding the scar, the examiner reported that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation hyperpigmentation, abnormal texture, or limitation of motion.  The Veteran described pain at the hernia sites as part of her symptom history dating back to 1990, but clinical inspection of the hernia site during the April 2009 examination revealed "no tenderness to palpation" at that time.

The period currently on appeal ends on January 3, 2012, the date of a VA examination report documenting findings serving as the basis for assignment of a compensable rating for painful scars.  The January 2012 VA examination report indicates that the Veteran's bilateral inguinal hernia residuals were otherwise asymptomatic.  Examination of the abdomen revealed no evidence of striae on the abdominal wall nor distention of superficial veins.  There was no evidence of ostomy or tenderness to the abdomen or flank on palpation.  There were no palpable masses or evidence of splenomegaly ascites, liver enlargement or aortic aneurysm.

The objective factors noted featured the presence of incisional scars on both the right and left lower abdominal quadrant just above the symphysis pubis.  The scar on the right lower quadrant measured 5.5 by 0.1 centimeters.  The scar on the left lower quadrant of the abdomen measures 6 by 0.1 centimeter.  The examiner noted that there were no superficial non-linear scars for the bilateral upper extremities, the anterior trunk, or the posterior trunk.  There were also no deep nonlinear scars for the bilateral upper extremities, the bilateral lower extremities, the anterior trunk, or the posterior trunk.  The subjective factors noted were scars that were painful on the abdomen at times and when pressed.  Notably, the VA examiner described "two painful and unstable scars of the trunk or extremities," and then completed a worksheet that identified "2" scars indicated to be "BOTH painful and unstable."

The Board also observes that further removed from the period on appeal in this case, the Veteran was afforded a VA examination in March 2015 to determine the severity of her service-connected hernia residuals (as directed by the December 2014 Board remand).  On physical examination, no inguinal hernia was detected on the left side and no true protrusion was found on the right side.  No femoral or ventral hernia was detected.  There was no indication of a supporting belt.  It was noted that the Veteran had two surgical scars that were not painful or unstable.  The total scar area was not greater than 39 square centimeters.  The right side scar measured 6-7 centimeters long with no keloid, and there was a 1 by 1 centimeter area with loss of substance, but not unstable or painful.  The left side scar measured 10 centimeters long and described as linear, and non-painful.  The examiner noted that although no hernia was present, there was some bulging at medial end of the right inguinal hernia scar when the Veteran crouched.  The examiner also noted that the Veteran had recurrent diverticulitis and a stomach tumor that was removed with laparoscopic surgery.  He indicated that neither of these conditions were related to the Veteran's hernia or her hernia surgery.

The Board finds that a compensable rating for residuals of bilateral hernia repair prior to January 3, 2012 is not warranted.  The VA examinations document 2 scars as discussed above, but no other compensable residual disability.  There has been no need for a truss or belt and no hernia protrusion.  The medical findings correspond to the criteria for a noncompensable rating using the criteria of Diagnostic Code 7338.  The results are not supportive of the criteria for the minimal compensable evaluation (10 percent) under Diagnostic Code 7338, as there is no indication that the hernia was of such severity as to be reduced or supported by a truss or belt.  Further, Diagnostic Codes 7339 and 7340 are not applicable because there are no ventral or femoral hernias present.  (Again, the Board observes that the medical examination report evidence indicates that there was no hernia detected and no indication of the need for a truss or belt.)

Moreover, the Board finds that a higher rating is not warranted under the criteria for scars for the period to January 3, 2012.  A compensable rating under Diagnostic Code 7804 is not warranted as the Veteran's scars were not shown to be painful or unstable at any ascertainable time prior to the January 3, 2012 VA examination.  The April 2009 VA examination report shows that the scarring was not tender or unstable upon inspection, and there is otherwise no evidence of pertinent painful or unstable scarring prior to the January 3, 2012 VA examination report.

The May 2017 Joint Motion in this case noted that the Board's now-vacated May 2016 decision "determined that the scars [associated with the residuals of bilateral hernia repair] were neither painful nor unstable," while the Board "did not discuss" pertinent contents of "a January 2012 VA medical opinion [that] reveals that Appellant "has two painful and unstable scars of the trunk or extremities."  The Joint Motion also pointed out that the Board's decision overlooked a "Disability Benefits Questionnaire completed by [the] same VA examiner ... noting that the scars are 'both' painful and unstable."  In this new Board decision, the Board has now directed greater attention to the January 2012 VA examination report findings indicating painful and unstable scars.  However, the Board notes that the January 2012 VA examination report presents findings from an examination that occurred just after the conclusion of the period on appeal; the January 3, 2012 VA examination in fact marks the beginning of the subsequent period (no longer on appeal) for which a compensable rating has been assigned (based upon the VA examination findings).  The Board recognizes that the notation of painful and unstable scarring in the January 2012 VA examination report suggests that such features of the scarring may have existed from some date prior to the date of the examination, but there is simply no ascertainable date of earlier onset of the symptoms to be identified in the available evidence.  Accordingly, the Board is unable to identify an appropriate date prior to January 3, 2012 from which to assign an increased rating associated with such an increase in symptomatology.

The evidence does establish that the Veteran's scarring was not painful or unstable from the beginning of the period as, again, the April 2009 VA examination report shows the scarring was not painful (it was described as having "no tenderness" upon examination) or unstable ("no ... instability") at that time.  The Veteran described pain at the hernia as part of her symptom history dating back to 1990, but clinical inspection of the hernia site during the April 2009 examination revealed "no tenderness to palpation" at that time.  (The Board also observes that the January 2012 painfulness and instability of the scarring does not appear to be an enduring feature of the scarring.  Even following January 3, 2012, the March 2015 VA examination report, for instance, indicates that the Veteran's two surgical scars were not painful or unstable at that time.)

A compensable rating under Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's scarring exceeds an area of 6 square inches, which is required to warrant a 10 percent rating.  Diagnostic Codes 7800 and 7802 are not for application as the Veteran's scarring is not located on the head, face, or neck nor is the scarring deep or nonlinear.  There is otherwise no indication of additional functional impairment from scarring to warrant a rating based upon limitation of function under Diagnostic Code 7805.  (The Board observes that a March 2015 examination report, after the period on appeal, found that there was no additional functional impairment associated with the scarring.)

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the residuals of her hernia repair.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific clinical determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of her symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of bilateral hernia repair prior to January 3, 2012.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim must be denied.


ORDER

A compensable rating for residuals of bilateral hernia repair prior to January 3, 2012 is denied.


REMAND

Hammer Toe Condition

The Joint Motion in this case found that:

[R]emand is warranted for several reasons, including because the March 2015 VA medical opinion did not substantially comply with the December 2014 Board remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) ("A remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."); see also Dinnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (finding that a VA examiner's response to questions in a Board remand order "inadequately addresses the questions posed to her and that the Board should have ensured compliance with its previous remand order by obtaining a medical opinion that addressed the remand order").

The Joint Motion discussed that the Board's December 2014 remand "noted Appellant's complaints of 'increased pain, tingling, and curvature of the toes' and determined that a medical opinion was needed to address these complaints."  The Joint Motion notes that the Board's December 2014 remand "specifically instructed the examiner to 'address[] her subjective complaints' and provide a rationale."  After discussion of the resulting March 2015 VA medical examination report, the Joint Motion concludes that:

[T]he examiner did not provide sufficient rationale for her opinion that Appellant's arthritis and flat feet are not related to the service-connected hammer toe condition, did not clearly account for the current severity of symptoms or address whether Appellant's hallux valgus and hallux rigidus are related to the service-connected hammer toe condition, and failed to address the subjective complaints of "increased pain, tingling, and curvature of the toes."  Therefore, the March 2015 VA medical opinion is inadequate and the Board erred in relying upon this evidence.

The Joint Motion instructs: "On remand, the parties agree that the Appellant must be provided with a VA medical opinion that adequately addresses the Board's December 2014 remand instructions."  The Board must accordingly remand this case to obtain a new VA medical examination to address this and other concerns.

Additionally, the Joint Motion found that the Board's May 2016 decision provided an inadequate discussion of reasons and bases in the now-vacated decision.  The Joint Motion directed that "the Board must evaluate whether Appellant is entitled to a compensable rating [] pursuant to section 4.59."  This concern will be further addressed after the record has been adequately developed and the Board is able to proceed with final appellate review in the future.

 Furthermore, the Joint Motion directed that:

[T]he Board should address whether the evidence of record, to include evidence from the June 2009 VA medical opinion diagnosing "status post right hammer toe surgical correction with residual pain, scar and peri-incisional paraesthesia" and noting "persistent tingling in the second, third[,] and fourth toes" and noting 'persistent tingling in the second, third[,] and fourth toes' may constitute ... "ratable symptoms."

This concern will also be further addressed after the record has been adequately developed and the Board is able to proceed with final appellate review in the future.  The Board's request for a new VA examination in the remand directives below direct attention to questions pertinent to this concern.

Lastly, the Joint Motion found that "remand is warranted because the record contains evidence of 'painful scars,' yet the Board denied a disability rating under DC 7804 'because the Veteran does not have any scars that are unstable or painful.'"  The Joint Motion identifies evidence of record showing that the Veteran has reported that "the site where this [sic] operations were performed is constantly hurting" (March 2010 statement), that there is pain "where the scars are" (January 2012 VA examination report), and that there is pain "where incision is" (March 2015 VA examination report).  The Joint Motion also notes, however, that the March 2015 VA examiner specifically found that there were no painful scars, despite the report of other pain at the surgical site.  As this matter already must be remanded for additional development, the needed new VA examination shall have the opportunity to address and resolve any uncertainty regarding whether the Veteran actually has pertinent painful post-surgical scars or, rather, has pain at the surgical site where the scars are located but not as a property of the scars themselves.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for her impairment from hammertoe residuals on appeal.  If the Veteran has received pertinent private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After requested records are obtained, to the extent available, the AOJ should provide the Veteran a VA examination with an appropriate specialist or specialists to determine the current severity and manifestations of her service-connected right foot disability.  The claims-file must be made available to and reviewed by the examiner(s).

Any testing deemed necessary, to include X-ray, magnetic resonance imaging (MRI), and/or sensory testing of the Veteran's right foot, must be performed.  The examination report(s) should clarify any and all musculoskeletal, neurological, and surgical scar residuals stemming from the Veteran's in-service hammertoe correction surgery to her second, third, and fourth toes to include specifically addressing her subjective complaints.

Once all residuals are clarified, the examiner must describe the manifestations and severity of any and all right foot residuals found in accordance with VA rating criteria.

To ensure compliance with the directives of the May 2017 Joint Motion in this case, the VA examination report(s) must include the following:

(a) Please provide a clear accounting of the nature and current severity of all pertinent symptoms of the service-connected foot disability, including addressing whether the Veteran's hallux valgus and hallux rigidus are at least as likely as not (a 50 percent probability or greater) related to (either caused or aggravated by) the service-connected hammer toe condition.  Please provide an explanation of the rationale for the opinion.

(b) Please make and explain a clear determination as to whether the Veteran's arthritis and flat feet are at least as likely as not (a 50 percent probability or greater) related to (either caused or aggravated by) the service-connected hammer toe condition.  Please provide an explanation of the rationale for the opinion.

(c) In connection with answering the above, please provide a discussion addressing the subjective complaints of "increased pain, tingling, and curvature of the toes."

(d) Please provide an explanation of whether the Veteran's previously documented diagnosis (in a June 2009 VA medical opinion) of "status post right hammer toe surgical correction with residual pain, scar and peri-incisional paraesthesia" with notation of "persistent tingling in the second, third[,] and fourth toes" represents incomplete paralysis of one or more nerves or other manner of neurological impairment and, if so, to please describe the extent of the impairment (such as "mild," "moderate," "moderately severe," or "severe") and identify the nerve(s) involved.

(e) The May 2017 Joint Motion found that statements and medical notations describing that the Veteran has experienced pain at the surgical site, where surgical scarring is located, is evidence that the Veteran has "painful scars."  The May 2017 Joint Motion also acknowledged that evidence including a March 2015 VA examination report indicates that the surgical scarring itself is not painful.  In light of the May 2017 Joint Motion's concern that this represents conflicting evidence on the point, please clarify whether or not the Veteran actually has pertinent painful post-surgical scars (as opposed to pain at the surgical site but not as a property of the scars themselves).  If the Veteran has pertinent painful post-surgical scars, please identify the number and nature of these scars.  (In answering this question, please note that the May 2017 Joint Motion identifies evidence of record showing that the Veteran has reported that "the site where this [sic] operations were performed is constantly hurting" (March 2010 statement), that there is pain "where the scars are" (January 2012 VA examination report), and that there is pain "where incision is" (March 2015 VA examination report).  The Joint Motion also notes that the March 2015 VA examiner specifically found that there were no painful scars.)

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If the appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


